Title: Enclosure: Account with John Hite, 24 July 1758
From: Hite, John
To: 



July the 24th 1758

George Washington Esqr. Colo. of the First Virginia Regiam’t Dr

               
                  
                  [£  s. d.]
                
               
                  To 3. Gallons and 3 Quarts of Beer @ 1/0 pr Gall.
                  0. 3. 9
               
               
                  To 10. Bowls of Punch @ 2/6 Each
                  1. 5. 0
               
               
                  To 9. half pints of rum @ 7½ d. Each
                  0. 5. 7½
              
               
                  To 1. Pint of Wine @
                  0. 1. 6
             
               
                  
                  £1.15.10½
               
            
Received the above acct From Lieut. Charles Smith ⅌r Jno. Hite
